Judgment, *211Supreme Court, Bronx County (Alan Saks, J.), entered May 3, 1994, which, following a jury verdict, awarded plaintiff the sum of $7,725, plus interest, costs, and disbursements, unanimously affirmed, without costs.
The evidence at trial amply justified a finding by the jury that plaintiff’s fall from the scaffolding, in which he suffered only minor physical injuries, was unrelated to the subsequent onset of a syndrome known as alopecia areata, a condition causing a loss of body hair and the cracking and falling out of nails. Thus, regardless of the pain and suffering that plaintiff may have experienced from his condition, the evidence linking the alopecia areata to the fall is not so persuasive as to warrant setting aside the jury’s determination.
Finally, while it would have been preferable that the statement by defense counsel, to which plaintiff objected, had not been made, the court sustained plaintiff’s objection to the remark, and, in any event, the comment was not so egregious as to deprive plaintiff of a fair trial or to otherwise taint the proceedings (see, Schechtman v Lappin, 161 AD2d 118, 121). Concur—Sullivan, J. P., Rosenberger, Kupferman and Williams, JJ.